Title: From James Madison to Edmund Pendleton, 8 January 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Jany. 8th. 1782

I have before me your favor of the 31st. Ulto. I regret much the refusal of Mr. J. to become a member of the Virga. delegation, not only as it deprives his country of that particular service, but as I fear it proceeds from a fixed disinclination to all public employments.
Yesterday was opened for the first time the bank instituted under the auspices of Congress. Its principal founder is Mr: R. M who has certain prerogatives wth. respect to it in his quality of superintendant of finance. It is pretty analagous in its principles to the bank of England. The stock subscribed is 400,000 dollars. When the scheme was originally proposed to Congress for their approbation & patronage, a promise was given that as soon as it was ripe for operation the company sd. be incorporated. a few days ago the fulfilment of the promise was claimed. The competency of Congress to such an act had been called in question in the first instance, but the subject not lying in so near & distinct a view, the objections did not prevail. On the last occasion, the general opinion though with some exceptions was that the Confederation gave no such power and that the exercise of it would not bear the test of a forensic disquisition & consequently would not avail the institution. The bank however supposing that such a sanction from Congress wd. at least give it a dignity & preeminence in the public opinion, urged the engagement of Congress; that on this engagement the subscriptions had been made; & that a disappointment would leave the subscribers free to withdraw their names. These considerations were reinforced by the Superintendt. of finance, who relyed on this institution as a great auxiliary to his department, and in particular expected aid from it in a payment he is exerting himself to make to the army. The immediate interposition of Congress was rendered the more essential too by the sudden adjournment of the Assembly of this State, to whom the bank might have been referred for the desired incorporation, which it was the opinion of many would have given them a sufficient legal existence in every state. You will conceive the dilemma in which these circumstances placed the members who felt on one side the importance of the institution, and on the other a want of power and an aversion to assume it. Something like a middle way finally produced an acquiessing rather than an affirmative vote. A charter of incorporation was granted, with a recommendation to the States to give it all the necessary validity within their respective jurisdictions. As this is a tacit admission of a defect of power I hope it will be an antidote against the poisonous tendency of precedents of usurpation.
In the ordinance lately passed for regulating captures, which I presume you have seen, a clause was inserted, exposing to capture all merchantizes produced in G.B. if coming into these States, & within three leagues of the coast, altho the property of a neutral nation. Congress have now recommended to the States to subject them to seizure during the war, if found on land within their respective limit[s.] These measures had become necessary to check an evil which was every day increasing, and which both enabled & encouraged G. Britain to persevere in the war, at the same time that it mortifyed our ally with daily seeing the fruits of his generosity to us remitted in payment to the rival of his nation & the enemy of both.
The success of the Marquis de Bouilli agst St. Eustatius is sufficiently confirmed. about 700 prisoners were taken. As we have good reason to believe strong reinforcements are on the way from France to the W. I. this loss may be considered as a presage of much greater misfortunes.
I am Dr Sir Yrs. sincerely
J. Madison Jr.
